DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  replace “s” with “is” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, reciting “wherein the apparatus is configured for applying a frequency filter to the corrected signal, and wherein the frequency filter is configured for transmitting a signal with a frequency within a range of ±50%, preferably ±20%, more preferably ±5% of a frequency of the transmitted ultrasonic signal and configured for attenuating a signal with a frequency outside of the range”, however the limitation boundary is unclear since “preferably” is vague, and indecisiveness of the frequency range of ±50%, preferably ±20%, more preferably ±5%. 
Claim 15 recites “a computer program for implementing the method of claim 14 when being executed on a computer or signal processor”, however when it’s not executed by the processor, it’s unclear that whether or not the program still includes the steps as part of the limitation, thus removing the phrase “when” is suggested.  


Claim Rejections - 35 USC § 101
4.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited "a computer program" is a program pro se, it could be coding on a paper or a propagation signal/carrier, which does not belong to any category of  patentable statutory subject matters.  Correction is required.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komninakis (US 20090086863 A1).  
For claim 1, Komninakis discloses an apparatus for correcting an input signal ([0099], [0112], [0133]), configured for receiving the input signal, the received input signal comprising a series of input values (figure 3A), matching ([0117], figures 6 and 7, correlation unit 230 for matching process) a series of template values (reconstructed interference) to the series of input values by warping ([0117] correlation for detecting the presence of interference) the series of template values and the series of input values relatively to each other so as to assign one or more template values to one or more input values ([0133]), wherein the series of template values represents an approximation of a noise signal (interference) that is expected to be comprised in the input signal ([0117]), obtaining a series of corrected input values based on a mismatch between the input values and their respective assigned template values ([0129], [0133], figure 7, corrected input values including at time of mismatch result or correlation result is less than a minimum threshold), and providing a corrected signal based on the series of corrected input values (figure 7, unit 150 providing the corrected signal). 
For claim 9. The apparatus according to claim 1, Komninakis discloses wherein the apparatus is configured for applying a frequency filter to the series of corrected input values ([0133] last sentence).   
For claim 14, since it is method claim of claim 1 and has the similar limitation, so it’s rejected under the same basis as claim 1 set forth above. 
For claim 15, Komninakis discloses a computer program for implementing the method of claim 14 when being executed on a computer or signal processor ([0176]).

8.	Claim(s) 1-2, 4-8, 10 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gidel (US 20190011543 A1).  
For claim 1, Gidel discloses (Abstract) an apparatus for correcting an input signal, configured for receiving the input signal (figure 2b), the received input signal comprising a series of input values (figures 4-7, 13), matching ([0076]: steps 244 and 246 as matching for detecting noise in the input signal; [0087], [0088]) a series of template values to the series of input values by warping the series of template values and the series of input values relatively to each other so as to assign one or more template values to one or more input values (figure 2b, step 208), wherein the series of template values represents an approximation of a noise signal that is expected to be comprised in the input signal (intrinsic static noise in the input signal), obtaining a series of corrected input values based on a mismatch between the input values and their respective assigned template values (figure 2b, step 208 using old noise template), and providing a corrected signal based on the series of corrected input values (figure 2b, step 210).  
For claim 2. The apparatus according to claim 1, Gidel discloses wherein matching the series of template values to the series of input values comprises assigning one or more template values to one or more input values so as to decrease a sum of absolute distances between the input values and their respective assigned template values ([0076], updating noise template for better matching between the noise input values and the template values). 
For claim 4. The apparatus according to claim 1, Gidel discloses wherein the apparatus is configured for obtaining a corrected template (updated noise template) and a series of warped input values (the amplitude differences) based on the matching of the series of template values to the series of input values, and wherein the apparatus is configured for obtaining the series of corrected input values (new corrected input values based on updated noise template) based on a difference between the series of warped input values and the corrected template ([0076]). 
For claim 5. The apparatus according to claim 1, Gidel discloses wherein the apparatus is configured for splitting the input signal into a plurality of intervals comprising an interval of interest, within which the noise signal is expected to occur, wherein the interval of interest comprises the series of input values, which is to be matched with the series of template values (figure 5, interval of samples not used during linear regression, another interval of samples used during linear regression).  
For claim 6. The apparatus according to claim 5, Gidel discloses wherein the apparatus is configured for patching the interval of interest of the input signal using the series of corrected input values, so as to obtain the corrected signal ([0076], figure 13b, new compensation based on updated noise template).
For claim 7. The apparatus according to claim 1, Gidel discloses wherein the input signal represents a time series of a measured value, wherein the series of template values comprises a time series of a noise signal, and wherein the series of input values and the series of template values cover an equal time span (figures 10, 11, 13b, 50 samples in equal time span).  
For claim 8. The apparatus according to claim 1, Gidel discloses wherein the apparatus s configured for identifying a part of the series of corrected input values as a signal of interest, if the corrected input values of the part of the series of corrected input values exceed a threshold value (detects an object), and wherein the apparatus is configured for identifying a part of the series of corrected input values as a residual noise signal (intrinsic static noise), if the corrected input values of the part of the series of corrected input values do not exceed the threshold value ([0076], figure 6).
For claim 10. The apparatus according to claim 1, Gidel discloses wherein the series of input values and the series of template values have equal lengths (figures 10, 11, 13b, 50 samples in equal time span).  
For claim 14, since it is method claim of claim 1 and has the similar limitation, so it’s rejected under the same basis as claim 1 set forth above.  
For claim 15, Gidel discloses a computer program for implementing the method of claim 14 when being executed on a computer or signal processor ([0051] figure 1a).


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidel (US 20190011543 A1) in view of Chen (US 20210033693 A1). 
For claim 3, The apparatus according to claim 2, Gidel fails to mention wherein matching the series of template values to the series of input values comprises using a dynamic time warping algorithm for assigning the template values to the input values. 
Chen discloses ([0009], [0058], [0061]) Dynamic time warping (DTW) is a classical algorithm to calculate the distance between an observed sequence of data and a template while cross-correlation gives the similarity instead. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Chen into the art of Gidel as to use DTW for matching process for high accuracy.   

13.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidel (US 20190011543 A1) in view of Willis (US 20040030249 A1). 
For claim 11, Gidel fails to disclose an apparatus for obtaining an information about a time of flight of an ultrasonic signal, comprising: a transceiver, configured for transmitting the ultrasonic signal during a first time span, and configured for receiving an ultrasonic signal during a second time span, wherein the transceiver is configured for providing an input signal comprising the received ultrasonic signal in a time series; the apparatus for correcting an input signal according to claim 1, configured for receiving the input signal and configured for providing the corrected signal; and means for obtaining the information about the time of flight of the ultrasonic signal by evaluating the corrected signal.  
	Willis discloses a distance measuring system comprises first and second transducers, and an ultrasound ranging subsystem coupled to the first and second transducers for performing a plurality of distance measurements between the first and second transducers.  Further obtaining an information about a time of flight of an ultrasonic signal, comprising: a transceiver, configured for transmitting the ultrasonic signal during a first time span, and configured for receiving an ultrasonic signal during a second time span, wherein the transceiver is configured for providing an input signal comprising the received ultrasonic signal in a time series; configured for receiving the input signal and configured for providing a signal; and means for obtaining the information about the time of flight of the ultrasonic signal by evaluating the signal (Abstract, figures 6-7, [0013], [0034]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Willis into the art of Gidel as to include ultrasonic detector and noise elimination in ultrasonic detector for accurate detection.   


Allowable Subject Matter
14.	Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
15.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The claims 12 and 13 are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the invention as a whole after incorporated limitations of claims 12-13.  




Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
October 28, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643